 
 
I 
108th CONGRESS 2d Session 
H. R. 4426 
IN THE HOUSE OF REPRESENTATIVES 
 
May 20, 2004 
Mr. Bachus (for himself, Mr. Tancredo, and Ms. Ros-Lehtinen) introduced the following bill; which was referred to the Committee on International Relations 
 
A BILL 
To prohibit certain entities from trading in capital markets in the United States. 
 
 
1.Prohibition on trading in U.S. capital markets 
(a)ProhibitionThe President shall exercise the authorities he has under the International Emergency Economic Powers Act (without regard to section 202 of that Act) to prohibit any entity engaged in the development of oil or gas in Sudan— 
(1)from raising capital in the United States; or 
(2)from trading its securities (or depository receipts with respect to its securities) in any capital market in the United States.  
(b)DefinitionFor purposes of this section, an entity is engaged in the development of oil or gas in Sudan if that entity is directly engaged in the exploration, production, transportation (by pipeline or otherwise), or refining of petroleum, natural gas, or petroleum products in Sudan.  
 
